PROTOCOLE D’ACCORD

EN DATE DUZYJUILLET 2017

LL LI]
ENTRE
LA GENERALE DES CARRIERES ET DES MINES S.A.
ET
BRAVURA CONGO S.A.

DEÉFINISSANT LE CADRE DE DISCUSSIONS À VENIR

SUR LE DEVELOPPEMENT CONJOINT EVENTUEL D'UN PROJET MINIER

PROJET « MUSONOÏ EST »
Article 1.
Article 2.
Article 3.
Article 4.
Article 5.
Article 6.
Article 7.
Article 8.
Article 9.
Article 10.
Article 11.

SOMMAIRE

Objet...

Phases du prOjetis rennes 4
Signature de l’Accord-Cadre…

Phase de Certification

Phase de production

Exclusivité …

Confidentialité.

Entrée en vigueur et durée.

Règlement des différends

Notifications.

Dispositions finales.

LE PRESENT PROTOCOLE D’ACCORD EST CONCLU ENTRE :

(0)

ET

(©)

LA GÉNÉRALE DES CARRIÈRES ET DES MINES SA, une société anonyme
unipersonnelle avec conseil d'administration de droit congolais, en abrégé « GÉCAMINES S.A. »,
en sigle « GCM S.A. », au capital social de 2.401.500.000.000 francs congolais (CDI), immatriculée
au Registre du Commerce et du Crédit Mobilier de Lubumbashi sous le numéro
CD/L'SHI/RCCM/14-B-1678, numéro d'identification nationale 6-193-A01000M et numéro
d'identification fiscale AO7O114F, dont le siège social est situé au 419, boulevard Kamanyola, BP
450, Lubumbashi, République Démocratique du Congo,

représentée aux fins des présentes par
Monsieur Jacques KAMENGA TSHIMUANGA, Directeur Général ai,
Monsieur Déogratias NGELE MASUDI, Secrétaire général

dûment habilités,

ci-après dénommée « GÉCAMINES »,

BRAVURA CONGO S.A. une société anonyme avec administrateur général de droit congolais au
capital social de équivalent en francs congolais de 25.000 dollars américains (USD), immatriculée au
Registre du Commerce er du Crédit Mobilier de Lubumbashi sous le numéro CD/KIN/RCCM17-8-
00218, numéro d'identification nationale 01-128-N17642C et numéro d'identification fiscale

A1704213Z, dont le siège social est situé au 80 avenue Roi Baudoin, Kinshasa, République
Démocratique du Congo,

représentée aux fins des présentes par
Monsieur Benedict PETERS, administrateur général et
Monsieur Serge NAWEJ TSHITEMBU

dûment habilités,

ci-après dénommée « BRAVURA ».

GÉCAMINES et BRAVURA sont dénommées ci-après individuellement une «Partie», et
collectivement les « Parties ».

IL A ETE PREALABLEMENT EXPOSE CE QUI SUIT :

A.

Aux termes d’un courrier en date du 2 juin 2017, BRAVURA a manifesté auprès de GÉCAMINES
Son intérêt à ouvrir des discussions sur la possibilité d’une collaboration pour le développement et
exploitation conjointe des réserves contenues dans le périmètre minier dénommé « Musonoï Est »
(après le « Périmètre Minier ») selon une structuration dite de « joint-venture indépendante ».

Par courrier en date du 10 juin 2017, GÉCAMINES a confirmé à BRAVURA son intérêt à ouvrir
des discussions à ce sujet.

Les Parties ont ainsi souhaité définir un cadre pour les discussions devant intervenir entre elles et
ont à cer effet conclu le présent protocole d'accord (ci-après le « Protocole »)

CECI ETANT EXPOSE, IL À ETE CONVENU CE QUI SUIT :
ARTICLE 1. OBJET

a. Le présent Protocole a pour objet de régir les discussions devant intervenir entre les Parties sur
lopportunité d’un développement et d’une exploitation conjointe des réserves contenues dans le
Périmètre Minier selon une structuration en joint-venture indépendante (« IJV ») prévoyant un
partage de la production du Projet entre les Parties (ci-après le « Projet »).

b. Les Parties conviennent que toute collaboration entre elles pour la réalisation du Projet est sujette à
la conclusion d’un accord ultérieur entre les Parties portant sur les conditions, notamment
commerciales, techniques, économiques, financières ou juridiques, de réalisation effective du
Projet, conformément aux modalités, aux principes et au calendrier définis dans le présent
Protocole.

ca Les parties comprennent que l'approche proposée par BRAVURA est innovante pour la
République Démocratique du Congo (« RDC »), et s'engagent à collaborer de la manière la plus
diligente et constructive possible afin de définir la meilleure structuration juridique et fiscale de
nature à matérialiser, dans le contexte juridique de la RDC, les principes inhérents à une IJV, tels
que ceux évoqués dans le présent Protocole et les accords qui en découleront.

ARTICLE 2. PHASES DU PROJET
a. Le Projet s’articulerait en trois (3) phases successives, à savoir :

@ Dans un délai de six (6) mois à compter de la date d’entrée en vigueur du présent Protocole,
tel qu’éventuellement prolongé par accord entre les Parties, GÉCAMINES et BRAVURA
négocieront les termes et conditions d’un accord-cadre exclusif détaillant les conditions et
modalités du partenariat à conclure entre les Parties et plus spécifiquement la réalisation de
la Phase de Certification (tel que ce terme est défini ci-après) et la description des différents
accords qui devront être mis en œuvre en relation avec chacune des phases du Projet et la
nature des garanties auxquelles pourra prétendre BRAVURA dans le cadre des
investissements consentis et du financement du Projet (l « Accord-Cadre »)

(G) Dans un délai qui sera fixé dans l'Accord Cadre et qui débutera à compter de la date de
Signature de l'Accord-Cadre, BRAVURA procédera à la certification intégrale des réserves
contenues dans le Périmètre Minier et à la réalisation d’une étude de faisabilité du Projet (la
«Phase de Certification »);

À l'issue du délai fixé par l'Accord Cadre dans l’item précédent, les Parties négocieront et, le
cas échéant eu égard aux résultats de la Phase de Certification, signeront une convention de
IJV en vue du démarrage effectif du développement et de la production du Projet (la
«Phase de Production »). Les parties s’efforceront d'engager la rédaction des projets
d'accords constitutifs de la convention de IJV dans les meilleurs délais, idéalement au
moment le plus opportun de la Phase de Certification, afin de s’offrir la possibilité d’initier la
Phase de Production dans un délai raisonnable à dater de la satisfaction des conditions
minimales requises pour initier cette phase.

ARTICLE 3. SIGNATURE DE L’ACCORD-CADRE

a. En cas d'accord entre les Parties sut les termes de celui-ci, PAccord-Cadre confirmera l'octroi du
Projet à BRAVURA en partenariat avec GÉCAMINES et détaillera les modalités précises de
réalisation de la Phase de Certification, en ce compris les droits et obligations des Parties, et décrira
notamment les différentes phases, garanties et accords qui devront être pris afin de matérialiser
juridiquement les termes du partenariat entre BRAVURA et GÉCAMINES.

b. BRAVURA pourra décider de mettre fin à la Phase de Certification à tout moment si les résultats
des études ne sont pas conformes à ces attentes. L’abandon de la Phase de Certification par

ÿ :

BRAVURA entrainera la résiliation de l'Accord-Cadre à compter du jour de la réception par
GÉCAMINES d'une notification de BRAVURA l’informant d’un tel abandon.

c. GÉCAMINES ne pourra mettre fin à la Phase de Certification que dans certains cas strictement
limitatifs qui seront déterminés dans l’Accord-Cadre.

d. Toute la période de négociation de l'Accord-Cadre, en ce compris toute extension de cette
dernière, sera couverte par l'exclusivité visée à l'Article 6 du présent Protocole.

ARTICLE 4. PHASE DE CERTIFICATION

a. La Phase de Certification s’articulera autour des étapes suivantes :
@ Accès au Périmètre Minier — au plus tard trente (30) jours calendaires avant la date retenue

par les Parties dans l'Accord-Cadre pour le démarrage des opérations de certification,
GÉCAMINES devra assurer à BRAVURA, dans des conditions qui seront détaillées dans
FAccord-Cadre, un accès illimité et sans entraves au Périmètre Minier.

En cas d’inaccessibilité du Périmètre Minier dans le délai ci-avant, les Parties se réuniront
sans délai, à la demande de la Partie la plus diligente, pour discuter de toute solution
alternative permettant la réalisation de la Phase de Certification. À défaut d'accord entre les
Parties sur de telles solutions dans un délai de quinze (15) jours à compter du démarrage de
ces discussions, BRAVURA pourra décider de mettre fin à la Phase de Certification.
L’abandon de la Phase de Certification par BRAVURA entraînera (i) la résiliation de
l’'Accord-Cadre à compter du jour de la réception par GÉCAMINES d’une notification de
BRAVURA l'informant d'un tel abandon et (ü) le remboursement de l'indemnité
d’immobilisation visée à l'Article 6.b

() Préparation du site — pendant un délai de quatre-vingt-dix (90) jours calendaires à compter
de la date à laquelle le Périmètre Minier sera accessible à BRAVURA, en vertu des
stipulations du (i) ci-dessus, BRAVURA réalisera la préparation du Périmètre Minier requise
pour la réalisation des études de certification et de faisabilité.

Réalisation des études de certification et de faisabilité — pour une période qui sera
déterminée dans lAccord Cadre, BRAVURA téalisera l'intégralité des études de
certification, analyses, interprétations des données, rapports, discussions, plans
d'exploitation, etc. requis pour le démarrage du projet. Le standard utilisé pour l'étude de
certification et l'étude de faisabilité sera défini d’un commun accord dans l’Accord-Cadre et
devra satisfaire aux normes internationales communément admises par l’industrie minière
pour de tels projets, JORC ou équivalent à JORC., en ce compris mais non limités aux
rapports d’auditeurs des reserves (reserve auditor* repor).

b. Toutes les études seront réalisées par BRAVURA à ses frais et sous sa responsabilité, sur la base
d’un programme d'étude proposé par BRAVURA et arrêté d’un commun accord entre les Parties.
Les études de certification feront l’objet d’une contre-analyse par un cabinet international désigné
selon les termes de l'Accord-Cadre qui prévoira également le cas échéant des modalités plus
précises quant à la procédure et à la résolution des désaccords quant à la sélection et la désignation
du Cabinet international.

c. BRAVURA ne pourra prétendre à aucun remboursement si les études ne sont pas concluantes,
mais pourra arrêter le Projet si les premiers résultats ne sont pas conformes à ses attentes. En cas
de réalisation du Projet, l'ensemble des coûts en relations avec les études et les différentes phases
exécutées sera intégré au montant d'investissement du Projet.

d. Le calendrier des études, son programme, ses délais de réalisation, et les conditions de réalisation et
son caractère contraignant seront précisés dans l’Accord-Cadre ou ses annexes.

? P.
e. La propriété des études et leur utilisation par GÉCAMINES en cas de réalisation et de non-
réalisation du Projet seront précisés dans l'Accord-Cadre, étant entendu que GÉCAMINES ne
pourra prétendre à leur propriété ni utilisation, dans l'hypothèse où les négociations ne pourraient
aboutir de son fait.

ARTICLE 5. PHASE DE PRODUCTION

a. La convention de IJV exposera, le cas échéant dans un document annexé, les modalités de
financement du projet par BRAVURA et les garanties pouvant être mises en place pour sécuriser le
remboursement de ce financement. Ces modalités pourront consister, en fonction des discussions à
venir entre les parties, en :

1 La constitution d’une société commune détentrice des droits miniers, dont le capital social
sera détenu majoritairement par GÉCAMINES et au maximum à quarante-neuf pour cent
(49 %) par BRAVURA ; et/ou

il La conclusion d’un contrat d’amodiation ; et/ou

iii. Toute autre solution convenue entre les Parties de manière à permettre à BRAVURA
sécuriser ses investissements et de lever des financements.

b. À l'issue de la Phase de Certification, BRAVURA paiera à GECAMINES un pas-de-porte usuel à
ce type de transaction en République Démocratique du Congo, selon les modalités et tel qu’il sera
définit dans l’Accord-Cadre, qui dans son principe constant représente un équivalent tonnes de
cuivre de tous les métaux présents sur le Périmètre Minier, multiplié par 35 USD par tonnes.

€. La Convention de IJV sera négociée à l'issue de la Phase de Certification sur la base des principes
suivants :

(iv) Le financement intégral de l’ensemble des coûts du Projet par BRAVURA ;

(#) La désignation de BRAVURA ou d’une structure qu’elle Contrôle (au sens du droit
applicable en République Démocratique du Congo) comme opérateur unique du Projet ;

(vi) l'ensemble des coûts d'investissement (CAPEX) et d'exploitation (OPEX) du Projet seront
agréés par les parties et suivis et contrôlés de manière régulière ;

(vi) Le projet sera basé sur un partage de la production du Projet entre GÉCAMINES et
BRAVURA, selon une clé de répartition cinquante-cinq pour cent (55 %) pour
GÉCAMINES et quarante-cinq pour cent (45 %) pour BRAVURA ;

(viii) Le développement du Projet selon un chronogramme contraignant agréé par les parties qui

PP: fe : BA : BR ANE agree pe P pue

sera annexé à la Convention de IJV, ainsi que les modalités de son évolution et de son suivi
pendant la durée de vie du Projet en cas de survenance d'événements extérieurs ;

(x) Les conditions d'utilisation des sous-traitants pour le Projet, étant précisé que si et quand il
Y aurait sous-traitance, cette dernière doit être effectuée dans des conditions normales de
concurrence conformément aux dispositions du Code Minier applicable en République
Démocratique du Congo ;

() La soumission de tout changement de contrôle direct ou indirect de BRAVURA, et de toute
cession des droits et obligations de BRAVURA au titre de la Convention de JV, à
l'approbation préalable de GÉCAMINES, sous réserve de l'exercice des sûretés consenties
par BRAVURA qui devront faire l’objet d’un encadrement spécifique dans la Convention de
IJV ou dans les accords spécifiques des parties en exécution de l'IJV :

d. La Convention de IJV devra également contenir :

@ des principes de gestion prudente et diligente du Projet et de suivi technique et financier des
opérations du Projet et du remboursement des financements obtenus pour le Projet ;

En particulier, des stipulations spécifiques seront prévues pour permettre la mise au point et
l'approbation des programmes et budgets annuels de fonctionnement du Projet d’un
commun accord entre BRAVURA et GÉCAMINES, ainsi que le rapport annuel sur les
performances financières du Projet ;

() les modalités de contrôle et de suivi par les Parties du décaissement et de l’évolution des
coûts d'investissement (CAPEX) et d'exploitation (OPEX) du Projet, au travers notamment
au travers de différents comités de suivi de la convention de IJV, notamment en relation
avec la validation des Opex-Capex, les questions techniques et, la désignation des tiers en
charge de s’assurer d’un partage conforme de la production - déduction faites au prorata des
Opex-Capex dûment et préalablement agréés par les parties au travers des deux organes
indiqués ci-après. Le Comité Opérationnel et le comité Technique se réunissent
périodiquement selon des termes à convenir par les parties ;

les obligations de chaque Partie dans le contrôle et le suivi des opérations de construction
de développement, d'exploitation et de maintenance du Projet ;

Gv) la remise en état du site — conformément aux prescriptions légales ; et
(v) Tout autre principe ou stipulée convenus entre les Parties.
ARTICLE 6. EXCLUSIVITE

a. BRAVURA bénéficiera d’une exclusivité pour la conclusion d’un partenariat avec GÉCAMINES
pour la réalisation du Projet, pour une durée allant de la date de réception par GÉCAMINES du
paiement visé au b. ci-après jusqu’à l'expiration du délai visé à l'Article 2.a.(i), tel qu’éventuellement
prolongé par accord entre les Parties.

b. En contrepartie de l'exclusivité ci-dessus, BRAVURA paiera, dans les soixante-douze (72) heures
suivant la date d'entrée en vigueur du présent Protocole, la somme d’un (1) million de dollars
américains au compte qui sera désigné par GÉCAMINES à cet effet, afin de confirmer son
engagement à mener à bien l'ensemble des différentes phases du Projet.

c. Cette somme ne sera pas remboursable par GÉCAMINES, sauf dans les cas suivant :
(ti) Abandon du Projet par BRAVURA en application des stipulations de l’Article 4a.(i) ;

(vi) Refus de signature de l’Accord-Cadre par GÉCAMINES Pour une raison autre qu’un
désaccord de bonne foi sur les termes de celui-ci.

ARTICLE 7. CONFIDENTIALITE

7.1 Annonces

Aucune annonce publique, d’une quelconque nature (y compris tout communiqué de presse ou toute
divulgation), ne sera faite en relation avec le présent Protocole, sauf accord contraire convenu
préalablement par écrit entre les Parties, excepté si le droit en vigueur en République Démocratique du
Congo ou le droit applicable à l'un des affiliés des Parties l'exige, y compris toute réglementation de tout
marché boursier auquel toute Partie ou l’un de ses affiliés est soumis.

7.2 Informations Confidentielles

À

7.3

Sous réserve des stipulations des Articles 7.3 et 7.6, chaque Partie préservera la confidentialité, et
veillera à ce que ses eants, employés, agents et conseils professionnels respectifs préservent la
confidentialité, de toutes informations, tous documents et tous autres supports fournis à l’une des
Parties, notamment par une autre Partie, l’un de ses consultants ou conseils, où reçus par elle, y
compris par toute autorité, en relation avec le présent Protocole et/ou toute discussion ou
document en lien avec les discussions à intervenir entre les Parties sur le Projet, et identifiées
comme confidentielles (les « Informations Confidentielles »). Les Informations Confidentielles
comprennent notamment l'intégralité des Données Disponibles et toute information en rapport
avec les Parties, leurs affiliés ou le Projet, sous toute forme lisible incluant les documents, les
supports électroniques ou autre.

Le présent Protocole (i) ne constitue ni n'implique aucune déclaration, garantie ou engagement de
la part des Parties sur l'exactitude ou l'exhaustivité des Informations Confidentielles, ni Gi)
n’accorde à une Partie aucun droit de propriété intellectuelle ou aucun autre droit de propriété sur
tout ou partie des Informations Confidentielles de l'autre Partie. Chaque Partie assumera
l'ensemble des risques en cas d'utilisation de tout ou partie des Informations Confidentielles de
l'autre Partie ou en cas de décision prise sut la base d’une des Informations Confidentielles de
l'autre Partie.

Toutes ces Informations Confidentielles restent la propriété exclusive de toute personne à qui elles
appartiennent, et une Partie n'aura aucun droit ou intérêt à utiliser les Informations Confidentielles
de l’autre Partie, autrement qu’en conformité avec les termes et conditions du présent Protocole.

Exclusions

L’Article 7.2 ne s'applique pas :

a.

7.4

Aux informations qui sont, ou deviennent, disponibles publiquement (autrement que par violation
du présent Protocole) ou développées de manière indépendante par une Partie ;

Aux informations dont la Partie destinataire est en mesure de démontrer qu’elles étaient en sa
possession avant leur divulgation, tel qu’attesté par des pièces écrites ;

Aux informations communiquées par une Partie à des affiliés, des dirigeants, des employés, des
consultants indépendants et des conseils professionnels mandatés par une Partie, des contractants
existants ou potentiels, des investisseurs potentiels, des banques ou des institutions financières, en
lien avec l'obtention de financements, pour l'évaluation du Projet et sur la base des informations
strictement nécessaires, sous réserve que le destinataire concerné des Informations Confidentielles :

@ Soit soumis à une obligation de confidentialité au titre d'obligations professionnelles ou
contractuelles ; ou

G Soit informé de la nature confidentielle de ces Informations Confidentielles et s'engage par
écrit à respecter des restrictions de confidentialité substantiellement identiques à celles

stipulées dans le présent Article 7.4 ;

À la divulgation d'informations, dans la mesure requise par la loi, par toute juridiction compétente,
une instance de régulation ou un marché boursier reconnu : et

Aux divulgations d'informations auxquelles les Parties ont préalablement donné leur accord écrit.

Obligations de confidentialité

Aux fins de l’Article 7.2, les Parties devront :

7.5

7.6

S’abstenir d'utiliser une quelconque partie des Informations Confidentielles sans le consentement
préalable et écrit de l’autre Partie, excepté aux fins de l'évaluation du Projet et de la conduite des
discussions

Conserver tout document, équipement et matériel qui font partie des Informations Confidentielles
dans des zones sûres et des fichiers séparés, avec un accès restreint, afin d'empêcher que les
Informations Confidentielles ne soient divulguées à des personnes non autorisées ;

Maintenir des procédures administratives adéquates, afin de prévenir toute perte d’Informations
Confidentielles ; et

Informer immédiatement lautre Partie en cas de perte éventuelle de toute Information
Confidentielle de sorte que cette dernière puisse demander une mesure conservatoire ou prendre
des mesures appropriées.

Restitution d’Informations Confidentielles
À la demande d’une Partie, l’autre Partie devra :

@  Détruire ou retourner à cette dernière tous les documents et supports (et toutes les copies)
contenant, reflétant, intégrant, ou fondés sur des Informations Confidentielles ;

Gi) Effacer toutes les Informations Confidentielles de son système informatique ou qui sont
stockées sous forme électronique ; et

Certifier par écrit à la Partie demanderesse qu’elle s’est conformée aux exigences du présent
Article, étant entendu que GÉCAMINES et BRAVURA pourront conserver les documents
et supports contenant, reflétant, intégrant ou fondés sur les Informations Confidentielles
dans la mesure requise par la loi ou par toute autorité gouvernementale ou réglementaire,
ainsi que les procès-verbaux de toute réunion de ses organes sociaux, et tout document de
travail incorporant des Informations Confidentielles.

Lorsque les systèmes informatiques réalisent une sauvegarde électronique automatique de données
empêchant la destruction des Informations Confidentielles contenues dans ces systèmes
informatiques sans les endommager, toute Partie est autorisée, sous réserve d’une notification
préalable à l'autre Partie, à conserver lesdites Informations Confidentielles pour une durée égale à
celle durant laquelle les données informatiques sont habituellement sauvegardées.

Toutes les Informations Confidentielles qui ne sont pas restituées ou détruites restent soumises aux
stipulations du présent Article.

Durée des obligations de confidentialité

Les obligations contenues dans le présent Article expireront au terme d’une période de trois (3) ans à
compter de la date du terme du présent Protocole sous réserve que cette expiration soit sans préjudice de
toute obligation continue des Parties de préserver le caractère confidentiel de toute information dès lors
que cette obligation est imposée par la loi.

ARTICLE 8. ENTREE EN VIGUEUR ET DUREE

Le présent Protocole entre en vigueur à compter de la date de sa signature et restera en vigueur

pour une durée de six (6) mois, sauf accord des Parties pour prolonger le délai de signature de
PAccord-Cadre visé à l'Article 2.a..

ARTICLE 9. REGLEMENT DES DIFFERENDS 2
a
9.1

9.2

Accord Amiable

En cas de litige ou de différend entre les Parties né du présent Protocole ou en relation avec celui-
ci, les Parties s’engagent, avant d’instituer toute procédure atbitrale, et sauf urgence, à se rencontrer
pour tenter de parvenir à un règlement à l'amiable.

À cet effet, les Parties se rencontreront dans les quinze (15) jours calendaires de l'invitation à une
telle rencontre adressée par la Partie la plus diligente. Si le litige ou le différend n’est pas l’objet
d’un règlement amiable dans les trente (30) calendaires de la réunion, toute Partie peut le soumettre
à l'arbitrage, conformément aux stipulations de l'Article 9.2.

Arbitrage

Tout différend ou litige découlant du présent Protocole ou en relation avec celui-ci sera tranché
selon le règlement d'arbitrage de la Chambre de Commerce Internationale par (3) arbitres siégeant
à Paris, France et désignés conformément à ce règlement et statuant selon le droit de la République
Démocratique du Congo. La langue de l’arbitrage sera le français avec une traduction en Anglais si
elle est exigée par une Partie, qui devra en supporter l’ensemble des frais et dépenses.

Chaque Partie aux présentes renonce à tout droit de faire appel de cet arbitrage et la sentence
arbitrale sera définitive, exécutoire et ne pourra être l’objet d'aucune révision. Le tribunal arbitral
pourra, si requis par la Partie introduisant la réclamation (et si cette Partie prévaut), accorder
lexécution en nature à titre de réparation de tout manquement à un engagement d’une Partie au
titre du présent Protocole, sans préjudice de la possibilité d’une exécution en nature à titre de
réparation dans la juridiction compétente.

Dans le cadre de toutes procédures juridiques ou d’atbitrage, y compris les questions relatives à la
procédure ou à l'application des décisions, chaque Partie renonce expressément et irrévocablement
au droit de réclamation de toute protection qui serait fondée sur une immunité, notamment
limmunité en matière de juridiction, l'immunité d'exécution, ainsi que toute immunité
diplomatique ou de souveraineté.

ARTICLE 10. NOTIFICATIONS

Toute notification ou autre communication devant être donnée en vertu du présent Protocole
devra l'être par écrit et doit être remise personnellement ou envoyée par courrier affranchi de
première classe ou par livraison recommandée ou par porteur, à la Partie récipiendaire de la
notification où communication à l'adresse suivante :
() Pour LA GÉNÉRALE DES CARRIÈRES ET DES MINES S.A. :

À l'attention du Directeur Général

419, boulevard Kamanyola

B.P. 450 — Lubumbashi

République Démocratique du Congo
(b) Pour BRAVURA CONGO SA:

À l'attention de l'Administrateur Général

80, avenue Roi Baudouin

Kinshasa, Gombe
République Démocratique du Congo

ou telle que spécifiquement désignée par la Partie concernée par une notification écrite à
l'autre Partie.

b. Toute notification ou communication sera réputée avoir été dûment reçue :

(O] si elle est délivrée personnellement avec accusé de réception, lorsqu'elle est laissée à l'adresse
et à l'attention de la personne visée au présent Article ; ou

G) si elle est livrée par porteur, aux date et heure où le reçu de livraison de la société de
livraison est signé.

ARTICLE 11. DISPOSITIONS FINALES
111 Cessions des droits et obligations

Aucune des Parties ne pourra céder directement ou indirectement ses droits et obligations résultant du
présent Protocole sans le consentement préalable et écrit de l’autre Partie.

112 Droit Applicable

Le présent Protocole est régi par le droit de la République Démocratique du Congo, quant à sa validité,
son interprétation et son exécution.

113 Avenant

Aucune modification du présent Protocole ne sera valide et ne fera partie du présent Protocole à moins
d’avoir été faite par écrit et signée par toutes les Parties.

114  Intégralité de Paccord

Le présent Protocole constitue l'intégralité de l'accord entre les Parties et remplace tous les accords et
déclarations antérieurs relatifs à l’objet des présentes, verbaux ou écrits.

Fait à Kinshasa (République Démocratique du Congo), à la date visée en en-tête des présentes, en deux
(2) exemplaires originaux, chaque Partie reconnaissant en avoir reçu une (1) copie originale.

[Voir pages suivantes pour les signatures]
POUR LA GÉNÉRALE DES CARRIÈRES ET DES MINES S.A.

Jacques KAMENGA/TSHIMUANGA Deogratias NGELE MASUDI

Directeur Général ai. Secrétaire général
BRAVURA CONGO SA

A ———

Benedict PETERS Serge NAWEJ TSHITEMBU
Administrateur Général
